DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, & 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 2007/0121131 A1)  in view of Falkenstern et al. (US 2016/0275326 A1).
As related to independent claims 1, 13, & 17, Hauser teaches a method [claim 1] and a system [claim 13] including a non-transitory computer-readable medium having processor-executable instructions [claim 17] for printing a document (Hauser – Page 1, Paragraphs 9-10 and Figures 1, 2, and 4, shown below), the method comprising: receiving the document, the document comprising at least one element to be printed using a combination of a spot color and a print effect; receiving a spot color emulation definition for the spot color and the print effect, the spot color emulation definition comprising a spot color name, an indication of a device-independent color space, values for the spot color in the device-independent color space, and an additional ink parameter indicating at least one additional ink to produce the print effect; and printing the document using the spot color emulation definition (Hauser – Page 1, Paragraphs 9-10; Page 2, Paragraph 26; Page 3, Paragraphs 27 & 35-36; and Figures 1, 2, 3A, & 4, shown below).


    PNG
    media_image1.png
    511
    446
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    730
    411
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    378
    449
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    709
    364
    media_image4.png
    Greyscale


Continuing with independent claims 1, 13, & 17, Hauser is not specific on the values for the spot color.  However, Falkenstern et al. teaches a method [claim 1] and a system [claim 13] including a non-transitory computer-readable medium having processor-executable instructions [claim 17] for printing a document (Falkenstern et al. – Page 3, Paragraphs 29-30 and Page 22, Paragraphs 300-305) and specifically details the values for the spot color in the device-independent color space (Falkenstern et al. – Page 3, Paragraphs 21-30; Page 8, Paragraph 107; Page 12, Paragraph 158; Page 11, Paragraphs 151-153 and Figures 4-5 & 8, shown below).


    PNG
    media_image5.png
    529
    490
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    254
    465
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to specify the values for the spot color of Hauser to include the values in the spot color emulation of Falkenstern et al. in an effort to provide an advance in the design of signaling schemes in printable designs using the marking technology available (Falkenstern et al. – Page 1, Paragraphs 14-15) and applying it to consumer packaged goods (Falkenstern et al. – Page 3, Paragraphs 23-27).

As related to dependent claim 2, the combination of Hauser and Falkenstern et al. remains as applied above and continues to teach the spot color emulation definition further comprises a relative white point (Falkenstern et al. – Page 10, Paragraph 136 and Figures 4 & 8, shown above and Figure 17B, shown below).


    PNG
    media_image7.png
    162
    577
    media_image7.png
    Greyscale


As related to dependent claims 3, 14, & 18, the combination of Hauser and Falkenstern et al. remains as applied above and continues to teach printing the document comprises defining a first object using the device-independent color space and the values for the spot color, defining a second object using a device-dependent color space and the at least one additional ink, and printing the first and second objects (Hauser – Page 1, Paragraphs 9-10; Page 2, Paragraph 26; Page 3, Paragraphs 27 & 35-36; and Figures 1, 2, 3A, & 4, shown above and Falkenstern et al. – Page 3, Paragraphs 21-30; Page 8, Paragraph 107; Page 12, Paragraph 158; Page 11, Paragraphs 151-153).
As related to dependent claims 4, 15, & 19, the combination of Hauser and Falkenstern et al. remains as applied above and continues to teach printing the document comprises using the spot color emulation definition to define an object emulating the spot color and the print effect by transforming the values for the spot color from the device-independent color space to a device-dependent color space that uses colorants of a printing device and including the at least one additional ink to produce the print effect, and printing the object (Hauser – Page 1, Paragraphs 9-10; Page 2, Paragraph 26; Page 3, Paragraphs 27 & 35-36; and Figure 1, Reference #110 & #112x & Figures 2, 3A, & 4, shown above and Falkenstern et al. – Page 3, Paragraphs 21-30; Page 8, Paragraph 107; Page 12, Paragraph 158; Page 11, Paragraphs 151-153).
As related to dependent claims 5, 16, & 20, the combination of Hauser and Falkenstern et al. remains as applied above and continues to teach printing the document comprises defining a first object by transforming the values for the spot color from the device- independent color space to a device-dependent color space that uses colorants of a printing device to emulate the spot color, defining a second object using the additional ink, and printing the first and second objects (Hauser – Page 1, Paragraphs 9-10; Page 2, Paragraph 26; Page 3, Paragraphs 27 & 35-36; and Figure 1, Reference #110 & #112x & Figures 2 & 3A, shown above and Falkenstern et al. – Page 3, Paragraphs 21-30; Page 8, Paragraph 107; Page 12, Paragraph 158; Page 11, Paragraphs 151-153).
As related to dependent claim 6, the combination of Hauser and Falkenstern et al. remains as applied above and continues to teach the print effect is a metallic effect and the additional ink is a metallic ink (Hauser – Page 3, Paragraphs 27 & 33 and Falkenstern et al. – Page 5, Paragraphs 63-68 and Page 21, Paragraph 288).
As related to further dependent claim 8, the combination of Hauser and Falkenstern et al. remains as applied above and continues to teach the metallic ink is a non-neutral metallic ink and printing the document using the spot color emulation definition comprises using a color profile for the non-neutral metallic ink to transform the values for the spot color from the device-independent color space to a device dependent color space that uses colorants of a printing device to emulate the spot color (Hauser – Page 3, Paragraphs 27 & 33 and Falkenstern et al. – Page 5, Paragraphs 63-68 and Page 21, Paragraph 288).
As related to dependent claim 10, the combination of Hauser and Falkenstern et al. remains as applied above and continues to teach the print effect is a fluorescent effect and the additional ink is a fluorescent ink (Hauser – Page 3, Paragraph 27 and Falkenstern et al. – Page 19, Paragraphs 249-254).
As related to further dependent claim 11, the combination of Hauser and Falkenstern et al. remains as applied above and continues to teach printing the document using the spot color emulation definition comprises using a color profile for the fluorescent ink to transform the values (Hauser – Page 3, Paragraph 27 and Falkenstern et al. – Page 19, Paragraph 249 – Page 20, Paragraph 259).
As related to dependent claim 12, the combination of Hauser and Falkenstern et al. remains as applied above and continues to teach the print effect is a varnish or gloss/matte effect and the additional ink is a clear varnish ink, colored varnish ink, gloss varnish ink, or matte varnish ink (Hauser – Page 3, Paragraph 33 and Falkenstern et al. – Page 3, Paragraph 24, Page 5, Paragraph 63, and Page 16, Paragraph 223).
Claims 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hauser (US 2007/0121131 A1) and Falkenstern et al. (US 2016/0275326 A1) in further view of Falkenstern et al. (US 2017/0061563 A1).
As related to further dependent claim 7, the combination of Hauser and Falkenstern et al. remains as applied above and while teaching a metallic ink, does not specifically teach the metallic ink being a silver ink.  However, Falkenstern et al. ‘563 has a similar assignee and inventive entity as Falkenstern et al. ‘326 and by virtue of its incorporation, teaches the method [claim 1] and  system [claim 13] including a non-transitory computer-readable medium having processor-executable instructions [claim 17] for printing a document (Falkenstern et al. ‘563  – Page 1, Paragraph 10) and specifically teaches metallic inks which include silver ink and white ink (Falkenstern et al. ‘563 – Page 4, Paragraph 57-61).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the metallic ink of the combination of Hauser and Falkenstern et al. ‘326 to include the use of silver ink as taught by Falkenstern et al. ‘563 due to the incorporation by reference of  Falkenstern et al. ‘326 into Falkenstern et al. ‘563 as one of ordinary skill in the art would recognize the availability of silver ink as one well-known example of metallic ink.
As related to dependent claim 9, the combination of Hauser, Falkenstern et al. ‘326 and Falkenstern et al. ‘563 remains for the reasons indicated above and also teaches the print effect is a pastel effect and the additional ink is a white ink (Falkenstern et al. ‘563 – Page 4, Paragraph 57-61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ringness (US 6,456,395 B1) teaches a method and system for spot-color printing with multiple colors and tints.  Pepin et al. (US 2008/0252913 A1) teaches a method and system for spot-color printing with multiple colors and tints which includes metallic and fluorescent inks.  Vanderhoydonck (US 2017/0257530 A1) teaches a method and system for spot-color printing with multiple colors across color space coordinates.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853